Citation Nr: 0936525	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include a psychogenic gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1962 to October 
1962 in the US Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The appellant proffered testimony before 
the undersigned Veterans Law Judge (VLJ) in Chicago in May 
2009.  A transcript of that hearing was prepared and has been 
included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant served in the US Navy for a short period of 
time.  He was discharged from service in October 1962 after a 
determination was made that he was then suffering from a 
gastrointestinal disorder.  Per the appellant, after he left 
the Navy, he received treatment for the condition.  

Approximately forty-three years after he was discharged from 
the Navy, the appellant submitted a claim for VA compensation 
benefits.  To support his claim, he submitted two private 
medical statements, dated February and March 2005.  The 
latter statement reported that the appellant was suffering 
from gastrointestinal reflux disease.  An etiological opinion 
was not provided by the examiner.  The second letter, from 
February 2005, noted that the appellant had a history of 
gastrointestinal reflux disease and irritable bowel syndrome.  
The doctor reported that he suffered from these conditions 
while in service.  

Additional private medical records were obtained and included 
in the claims folder.  These records covered a cornucopia of 
disabilities, disorders, and conditions including a 
gastrointestinal disorder.  After reviewing these records, 
along with the February and March 2005 statements provided by 
the two doctors, the RO concluded that the evidence did not 
support the appellant's claim.  The RO did not seek to obtain 
additional medical evidence.  It merely concluded that the 
evidence did not support the appellant's assertions including 
the assertion that a possibly pre-existing condition was 
aggravated by the appellant's short military service.  The 
appellant was notified of this action and he has appealed to 
the Board for review.  

As reported, a review of the claims folder indicates that the 
RO reported that the appellant may have had a pre-existing 
condition and that the gastrointestinal disorder was not 
aggravated by military service.  Yet, to the Board, it does 
not appear that the RO applied the two prong presumption-of-
soundness standard of Wagner v. Principi, 370 F. 3d 1089 (Fed 
Cir. 2004).  This standard has since been clarified by the VA 
General Counsel.

The VA General Counsel has determined that, contrary to 38 
C.F.R. § 3.304(b), the statute provides that the presumption 
of soundness is rebutted only where clear and unmistakable 
evidence shows that the condition existed prior to service 
and that it was not aggravated by service.  Under the 
language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) imposes a requirement not authorized by 
38 U.S.C.A. § 1111, it is inconsistent with the statute.  See 
VAOPGCPREC 3-2003; see also Skinner v. Brown, 27 F.3d 1571, 
1574 (Fed. Cir. 1994).

The General Counsel has concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
appellant is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 (West 2002) requires that VA shows 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

Additionally, in deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the VA must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2008).

Based on the above, it is the Board's determination that the 
claim must be returned to the RO (through the AMC) so that 
the appellant may be fully informed of the information that 
is needed so that he may prevail on this issue.  This means 
that the appellant must be specifically told that the 
evidence must show that any pre-existing disability was 
aggravated by his service.  Moreover, the appellant must be 
provided with a supplemental statement of the case that 
includes a discussion of the ramifications of VAOPGCPREC 3-
2003 and the holding in Wagner when considering whether 
service connection is warranted for his gastrointestinal 
disorder and should consider whether the appellant should be 
granted service connection on a direct, presumptive, 
chronicity of the disorder, or aggravation basis.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(b)(1) (2008), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPGCPREC 7-2004 and 
VAOPGCPREC 3-2003 are fully complied with 
and satisfied as to the issue on appeal.  
In particular, the RO/AMC must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations and how 
these apply to the appellant's service 
connection claim, including aggravation 
of a pre-existing service disability; (2) 
about the information and evidence not of 
record that is necessary to substantiate 
his claim; (3) and, how the appellant may 
prevail on his claim.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

2.  The RO/AMC should schedule the 
appellant for a VA gastrointestinal 
examination, by the appropriate 
specialist, to evaluate his claimed 
disability.  The examination must be 
conducted by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera. The claims folder and this 
remand are to be made available to the 
examiner before the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

a.  The examiner is asked to express an 
opinion concerning whether the appellant 
suffers from any type of gastrointestinal 
disorder, and, if so, the etiology of the 
claimed disorder(s).

b.  The examiner is requested to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury or the 
appellant's military service in general.

c.  The examiner should further opine 
whether any found disability pre-existed 
service, and if so, whether the condition 
was aggravated by the appellant's 
military service.  In other words, if an 
identified disability is found to have 
existed prior to service entrance, the 
examiner should opine whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the disability increased in severity 
beyond its normal progression during 
active service.

A complete analysis must be provided, and 
the citing of recognized medical 
treatises in the doctor's analysis that 
clearly support his/her ultimate 
conclusions would be appreciated and 
welcomed.

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim now on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's accredited representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


